       Case 1:19-cv-00610-TJM-ATB Document 1 Filed 05/22/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF NEW YORK

 United States of America,

                              Plaintiff,

                v.                                   Civil Action No.: 1:19-CV-0610 (TJM/ATB)

  $11,000 in U.S. Currency,

                              Defendant.


                     VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America brings this verified complaint for forfeiture in rem against

the above-captioned assets (the “defendant currency”) and alleges as follows:

                                  NATURE OF THE ACTION

       This is an action in rem brought pursuant to 21 U.S.C. § 881(a)(6) and Rule G of the

Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions.

Forfeiture is sought of the defendant currency as money furnished or intended to be furnished in

exchange for a controlled substance, proceeds traceable to such an exchange, or money used or

intended to be used to facilitate a violation of 21 U.S.C. § 841.

                                           THE PARTIES

       1.      Plaintiff is the United States of America.

       2.      The defendant currency is $11,000, which is in the custody of the United States.

                                 JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1345 and 1355.
          Case 1:19-cv-00610-TJM-ATB Document 1 Filed 05/22/19 Page 2 of 5



          4.      This Court has in rem jurisdiction over the defendant currency pursuant to 28

U.S.C. § 1355(b).

          5.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395.

                                                FACTS

          6.      Corey Flood has a long history of drug-trafficking convictions and is currently

incarcerated for felony drug-related offenses.

          7.      On December 20, 2018, parole officers from the New York State Department of

Corrections and Community Supervision conducted a routine search of Flood’s residence, a two-

bedroom apartment in Troy, New York. At the time of the search, both Flood and his girlfriend,

Kamilla Hankins, were present.

          8.      During the search, officers discovered 31.7 grams of cocaine, 32.5 grams of

marijuana, two packets of Suboxone, a digital scale, a bottle of inositol powder,1 and a locked safe.

          9.      The cocaine was in the kitchen pantry, separated into three bags. The bags of

cocaine, in turn, were located in a larger bag that also contained the scale and inositol. The

Subaxone was separated into two packages in the kitchen pantry.

          10.     All of the marijuana was in a large plastic storage container in a bedroom, divided

into three clear bags.

          11.     Hankins provided officers access to the safe. Inside was $11,000 in U.S. currency.

          12.     Another $1,644 in U.S. Currency was found inside Flood’s clothing.

          13.     Officers from the Troy Police Department subsequently arrived on the scene,

secured the drugs and currency, and arrested Flood and Hankins.




1
    Inositol is often used by drug dealers as a cutting agent for cocaine.
       Case 1:19-cv-00610-TJM-ATB Document 1 Filed 05/22/19 Page 3 of 5



       14.     Flood was subsequently indicted by a Rensselaer County grand jury on various

drug-related charges stemming from the December 20th search. He is currently incarcerated.

       15.     In February 2019, Hankins filed an administrative claim with the Drug

Enforcement Administration to the $11,000 that was seized from the safe. She swore, under

penalty of perjury, that she owns the safe and earned all of the money in the safe working at Talbots

and Rensselaer ARC.

                                         CONCLUSION

       16.     The facts set forth above support a reasonable belief that the government will be

able to meet its burden of proof at trial. Specifically, probable cause exists to believe that the

defendant funds constitute: (a) money furnished or intended to be furnished by a person in

exchange for a controlled substance in violation of the Controlled Substances Act; (b) proceeds

traceable to such an exchange; or (c) money used or intended to be used to facilitate a violation of

the Controlled Substances Act.

       WHEREFORE, pursuant to Supplemental Rule G, plaintiff the United States of America,

respectfully requests that the Court:

       (1)     Issue a Warrant of Arrest In Rem, in the form submitted with this Complaint;

       (2)     Direct any person having any claim to the defendant currency to file and serve their

Verified Claims and Answers as required by 18 U.S.C. § 983(a)(4) and Supplemental Rule G;

       (3)     Enter judgment declaring the defendant property to be forfeited and condemned to

the use and benefit of the United States; and
     Case 1:19-cv-00610-TJM-ATB Document 1 Filed 05/22/19 Page 4 of 5




     (4)    Award such other and further relief to the United States as it deems proper and just.


Dated: May 22, 2019                           GRANT C. JAQUITH
                                              United States Attorney

                                      By:     /s/ Adam J. Katz
                                              Adam J. Katz
                                              Assistant United States Attorney
                                              Bar Roll No. 515310
Case 1:19-cv-00610-TJM-ATB Document 1 Filed 05/22/19 Page 5 of 5
Case 1:19-cv-00610-TJM-ATB Document 1-1 Filed 05/22/19 Page 1 of 1
